Citation Nr: 0217579	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from September 1959 to March 
1965.  The veteran died in March 1987.  The appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Newark, New Jersey Regional Office (RO) that 
informed the appellant that her death pension payments would 
be stopped. 

It is noted that the appellant in statements in support of 
her claim has contended that she is unable to repay any 
overpayment.  The issue of any overpayment has not been 
addressed by the RO and if the appellant wishes to raise 
this issue, she is informed that she can do so with 
specificity at the RO.  As such, the only issue before the 
Board is entitlement to non-service connected death pension.

The Board additionally notes that a hearing was scheduled at 
the RO before a Member of the Board in November 2002.  The 
appellant failed to report for this hearing.  Consistent 
with the October 2002 hearing notice letter to the 
appellant, as she failed to appear for the Board hearing, 
and a request for a postponement has not been received, this 
case is being processed as though the hearing request has 
been withdrawn.  See 38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's countable income consists of $9,480 in 
annual income from Social Security Administration benefits 
paid at the monthly rate of $772.00 during the calendar year 
1999, plus a retroactive payment, minus unreimbursed medical 
expenses.

3.  The maximum applicable income limitation for a surviving 
spouse with no dependents during calendar year 1999 was 
$5,884.

4.  The appellant's income, less allowable expenses, exceeds 
the maximum annual rate of improved death pension for a 
single surviving spouse.


CONCLUSION OF LAW

The income criteria for improved death pension benefits have 
not been met.  38 U.S.C.A. §§ 1503, 1541, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellant's appeal.  Thus, no further 
assistance to the appellant is required to comply with the 
duty to assist her.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  In this regard there has been notice as to 
information needed and there has been a decision and a 
statement of the case sent to the appellant.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the appellant.  This law is cited only to the extent that it 
may apply to the issue under consideration.  The essential 
point is that all pertinent evidence has been obtained for 
consideration.

The appellant and her representative through letters and the 
statement of the case, have been notified as to evidence and 
information necessary to substantiate the claim.  The 
discussion in the decision at issue, the statement of the 
case (SOC), and letters sent to the appellant collectively 
informed her of what evidence she must obtain and which 
evidence VA would seek to obtain, as required by VA's notice 
requirements.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, it appears that all pertinent evidence 
has been obtained.  Therefore, there is no evidence that 
there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  38 U.S.C.A. § 5103A.  Again, to the extent these 
provisions are for application, all pertinent documents and 
information has been obtained. 

The RO has discontinued the appellant's receipt of 
nonservice-connected death pension on the basis of excessive 
income.

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her 
income must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income 
for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period 
in which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  

Nonservice-connected death pension is a benefit subject to 
maximum income limitations.  In determining annual income, 
all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, 
which has been waived, irrespective of whether the waiver 
was made pursuant to statute, contract or otherwise) shall 
be included.  Exceptions to countable income include 
donations from public or private relief organizations, 
payments under this chapter, expenses of a veteran's last 
illness, casualty loss, unreimbursed medical expenses, 
benefits paid for courses of education or vocational 
rehabilitation, and certain income from children.  38 
U.S.C.A. § 1503 (West 1991).  Exclusions from income do not 
include Social Security disability benefits.  38 C.F.R. § 
3.272.

The appellant was granted pension benefits in September 
1998.  Based on the appellant's report, her income was 
considered $0 from earnings, Social Security, retirement, 
and other sources.  In an Improved Pension Eligibility 
Verification Report (Surviving Spouse With No Children) 
received in February 2000, the appellant indicated that she 
received Social Security disability benefits in the amount 
of $772.00 a month for 1999, and no income from other 
sources.  Based on receipts submitted by the appellant, she 
had $1,317.66 in unreimbursed medical expenses.  A report 
from the Social Security Administration (SSA) shows the 
veteran received a retroactive payment of $1,534 in February 
1999.  

For the 12-month period beginning in December 1998, the 
maximum annual rate of pension for a surviving spouse 
without dependents was $5,884.  The appellant's annual 
income from Social Security disability benefits of $9,264 
($772 monthly) plus $1,534 resulted in an annual income of 
$10,798, which reduced by the amount of the unreimbursed 
expenses paid by the appellant, leaving $9480.34 in annual 
income.  This exceeds the maximum allowable rate.

The appellant is ineligible for death pension benefits as 
her total annual countable income would exceed the income 
limitation for death pension benefits.  Thus, the claim must 
be denied due to excessive income.  The appellant contends 
that she submitted her Social Security award information to 
the RO when she initially applied for pension benefits in 
1998, and was still awarded benefits.  A review of the 
record does not show information regarding Social Security 
Administration benefits for the appellant until the Improved 
Pension Eligibility Verification Report (Surviving Spouse 
With No Children) received in February 2000; nevertheless, 
as the record shows that the appellant's income is 
excessive, she is not entitled to death pension benefits.

Accordingly, as the record does not disclose any dispute as 
to the facts by which the appeal is to be decided in the 
present case, entitlement to VA improved death pension 
benefits is precluded by law and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to death pension benefits is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

